t c summary opinion united_states tax_court john william hollis petitioner and tamera everett intervenor v commissioner of internal revenue respondent docket no 18027-02s filed date john william hollis pro_se tamera everett pro_se susan m pinner for respondent colvin judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be subsequent section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any court and this opinion should not be cited as authority respondent determined that petitioner is not entitled to relief from joint liability for tax under sec_6015 c or f for petitioner filed a petition under sec_6015 seeking review of respondent’s determination petitioner’s former wife intervenor filed a notice of intervention under rule b and opposes such relief petitioner prepared and petitioner and intervenor signed and filed a joint_return for in which they correctly reported the amount of tax but overstated their federal_income_tax withholding by dollar_figure respondent did not immediately discover the error and issued a dollar_figure refund to petitioner and intervenor for petitioner alone benefited from the refund the sole issue for decision is whether under sec_6015 c or f petitioner is entitled to relief from repaying the erroneous refund for we hold that he is not we derive this statement of petitioner’s position from the petition petitioner also claims generally that he should be relieved from joint_and_several_liability for however he has presented no argument for relief from liability other than for the liability arising from the erroneous refund for background some of the facts have been stipulated and are so found a petitioner petitioner resided in houston texas when the petition was filed petitioner is a mechanical design engineer and intervenor is a registered nurse petitioner and intervenor have two sons who were years and years old in at the beginning of petitioner and intervenor lived in midland texas intervenor moved from the family home to an apartment in midland on date she moved to dallas texas around date b petitioner’s return and refund in petitioner had wages of dollar_figure of which dollar_figure was withheld for federal_income_tax and intervenor had wages of dollar_figure of which dollar_figure was withheld for federal_income_tax in the spring of petitioner prepared a joint federal_income_tax return for for himself and intervenor when he prepared the return petitioner had his form_w-2 wage and tax statement for and three forms w-2 from hospitals in which intervenor had worked in that she had sent him petitioner we discuss petitioner’s contrary contention below at paragraph d-2 signed the joint tax_return for and mailed it to intervenor with the four forms w-2 intervenor signed the return petitioner and intervenor correctly reported their adjusted_gross_income of dollar_figure on their joint_return and they attached all four of their forms w-2 for those forms w-2 show that federal_income_tax totaling dollar_figure had been withheld from petitioner and intervenor in however petitioner and intervenor reported on their return that dollar_figure had been withheld and that they were due a refund of dollar_figure they asked that the refund be directly deposited in petitioner’s bank account petitioner and intervenor had agreed that petitioner would receive two-thirds of the refund and intervenor would receive one-third petitioner and intervenor received a dollar_figure refund for the refund was deposited in petitioner’s bank account around date intervenor received no benefit from the refund respondent later discovered that petitioner and intervenor had overstated their withholding and notified them that they owed income_tax and interest for c petitioner’s request for relief from joint liability on date petitioner filed form_8857 request for innocent spouse relief seeking relief from joint liability the parties do not explain the difference in the amount of the refund claimed for and the amount that respondent paid for in his request for relief petitioner said that he had not seen intervenor’s forms w-2 for d petitioner’s and intervenor’s divorce decree petitioner and intervenor were divorced on date the divorce decree orders it is ordered and decreed that the petitioner tamera everett shall pay and maintain the following debts and obligations and shall indemnify and hold respondent john hollis harmless and respondent’s property harmless from any failure to so discharge such debts and obligations any and all income_tax due and owing by petitioner for the years through and any and all income_tax due and owing by the petitioner as a result of petitioner under reporting her earning for the year emphasis added intervenor’s divorce attorney wrote by hand everything underlined in paragraph in the presence of petitioner’s divorce attorney and the judge presiding over the divorce the divorce decree also orders it is ordered and decreed that respondent john hollis shall pay the following debts and obligations and shall indemnify and hold petitioner tamera everett harmless and petitioner’s property harmless from any failure to so discharge such debts and obligations any and all income_tax due and owing by respondent for the years through on date respondent issued a notice_of_determination to petitioner denying relief under sec_6015 in the notice_of_determination respondent estimated that petitioner and intervenor owed dollar_figure for including penalties and interest as of date a contentions of the parties discussion petitioner contends that intervenor gave him incorrect withholding information that caused the erroneous refund and underpayment_of_tax for and that under sec_6015 c and f he should not be required to repay the erroneous refund for petitioner bears the burden of proving that he is entitled to relief from joint_and_several_liability under sec_6015 rule a b whether petitioner is entitled to relief from joint liability under sec_6015 petitioner contends that he is entitled to relief from joint liability under sec_6015 we disagree relief from joint liability under sec_6015 is available only if there is an understatement_of_tax sec_6015 flush language 120_tc_137 generally an understatement is the amount of tax required to be shown on a return less the amount of tax actually shown on the return petitioner bears the burden_of_proof because he does not contend and has offered no evidence that the burden_of_proof shifts to respondent under sec_7491 sec_6015 sec_6662 washington v commissioner supra pincite n in this case there is no understatement_of_tax because the amount of tax required to be shown on the return is the amount shown on the return thus petitioner is not entitled to relief under sec_6015 c whether petitioner is entitled to relief from joint liability under sec_6015 petitioner contends that he is entitled to relief from joint liability under sec_6015 we disagree sec_6015 provides relief from a tax_liability resulting from a deficiency on a joint_return for taxpayers who are divorced legally_separated or otherwise living apart there is no deficiency in this case because the amount of tax required to be shown on the return is the amount of tax_shown_on_the_return see sec_6211 thus petitioner is not entitled to relief from joint liability under sec_6015 see washington v commissioner supra pincite d whether petitioner is entitled to relief from joint liability under sec_6015 relief under sec_6015 sec_6015 gives this court jurisdiction to determine whether a taxpayer is entitled to relief from joint liability under sec_6015 as a result a taxpayer is entitled to relief from joint liability under sec_6015 if the court determines that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or any deficiency and relief is not available under sec_6015 or c the court reviews the commissioner’s denial of relief after a trial de novo under an abuse_of_discretion standard ewing v commissioner t c ___ petitioner contends that he should be relieved from joint liability under sec_6015 and thus he should not be required to repay the refund for we disagree factors listed in revproc_2000_15 the commissioner announced a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner will consider in determining whether to grant equitable relief under sec_6015 revproc_2000_15 sec_4 lists the following two facts which if true the commissioner weighs in favor of granting relief the taxpayer is separated or divorced from the nonrequesting spouse petitioner and intervenor are divorced and so this factor favors petitioner revproc_2003_61 2003_32_irb_296 superseded revproc_2000_15 2000_1_cb_447 for requests for relief under sec_6015 pending on date for which no preliminary determination_letter had been issued as of date and for requests for relief filed on or after date thus revproc_2003_61 supra does not apply in the instant case the taxpayer was abused by his or her spouse petitioner claims that he suffered mental abuse because intervenor abandoned him and their children and because his credit was ruined after he filed for bankruptcy petitioner’s allegation of mental abuse is not persuasive revproc_2000_15 sec_4 c b pincite lists the following two facts which if true the commissioner weighs against granting relief the taxpayer received significant benefit from the unpaid liability or the item giving rise to the deficiency petitioner received the refund and so this factor favors respondent the taxpayer has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates respondent concedes that petitioner has complied with the tax law in years after revproc_2000_15 supra lists tax compliance as a factor which the commissioner will consider only against granting relief thus under revproc_2000_15 supra the tax compliance factor is neutral on the basis of caselaw deciding whether it was equitable to relieve a taxpayer from joint liability under former sec_6013 we consider the fact that a taxpayer did not significantly benefit from the unpaid liability or item giving rise to the deficiency as a factor in favor of granting relief to that taxpayer ewing v commissioner t c ___ revproc_2000_15 sec_4 and lists the following four facts which if true the commissioner weighs in favor of granting relief and if not true the commissioner weighs against granting relief the taxpayer would suffer economic hardship if relief is denied petitioner claims that he will suffer economic hardship if relief is denied however he offered no evidence to show that he would suffer hardship if relief were denied and his claim is not plausible we conclude that this factor favors respondent the liability for which relief is sought is attributable to the nonrequesting spouse petitioner claims that intervenor gave him incorrect withholding amounts however even though the record contains conflicting evidence we are more persuaded by intervenor’s testimony that intervenor had sent to petitioner her three forms w-2 for thus we conclude that the computational error was petitioner’s in a case such as this case in which a liability was properly reported but not paid the taxpayer did not know and had petitioner disputes this fact however intervenor’s testimony on this point was very specific and consistent petitioner first testified that intervenor had given him erroneous figures and had not given him her forms w-2 but he later testified that he did not remember we find intervenor’s testimony to be more credible and have made factual findings accordingly no reason to know that the liability would not be paid neither petitioner nor intervenor knew they were not entitled to a refund for until they received notice from respondent despite the conflict in the evidence it appears that petitioner had the four forms w-2 that were filed with the return and so he had reason to know that the amount reported withheld was in error we conclude that petitioner had reason to know of the underpayment and that this factor favors respondent the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability weighs against relief only if the requesting spouse has the obligation petitioner contends that the handwritten portion of the divorce decree establishes that intervenor is obligated to repay the erroneous refund we disagree the handwritten portion of the divorce decree states that intervenor is liable for income_tax that she owed as a result of intervenor under reporting her earning for the year that clause has no effect here because nothing in the record suggests petitioner and intervenor did not fully report intervenor’s income we conclude that this factor is neutral other than marital status all factors listed in revproc_2000_15 supra weigh against relief or are neutral other facts and circumstances sec_6015 provides inter alia that taking into account all of the facts and circumstances the commissioner may relieve an individual of joint liability for tax revproc_2000_15 sec_4 states no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive no matter who made the error on their return petitioner or intervenor respondent concedes that the error was inadvertent we do not believe that an underpayment resulting from an inadvertent computational error is an appropriate case for relief from joint liability under sec_6015 conclusion considering all the facts and circumstances we hold that it is not inequitable to hold petitioner liable for the unpaid tax ie resulting from the erroneous withholding amount and the resulting erroneous refund for we determine that respondent’s denial of relief under sec_6015 was not an abuse_of_discretion and that on the basis of all the facts and circumstances it would not be inequitable to hold petitioner liable for the underpayment_of_tax for decision will be entered for respondent
